DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This action is in response to the amendment filed on 05 October 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections  not reiterated herein are hereby withdrawn. 
Claim Status
3.  Claims 1-23 are pending.
	Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that claim 16 requires that the at least 500 genomic regions comprises at least 40% of the genomic regions of SEQ ID NO: 1-1644 (i.e., at least 658 of the regions in List 1) and claim 17 requires 1,000 genomic regions selected from the genomic regions of SEQ ID NO: 1-1644, whereas the elected species is limited to the 500 genomic regions consisting of SEQ ID NO: 1-500.
	Claims 1-8 and 18-23 read on the elected invention and have been examined herein. It is noted that claim 8 encompasses non-elected subject matter of genomic regions other than the genomic regions of SEQ ID NO: 1-500 from List 1.  Prior to the allowance of the claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims.
Modified and New Double Patenting Rejection 
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 18-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 8, 10-12, 14-31 of copending Application No. 17/061,013 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘013 are both inclusive of assay panels for enriching nucleic acids / modified polynucleotides wherein the assay panel comprises at least 1,000 different polynucleotide probes, wherein the 1,000 different polynucleotide probes comprise at least 500 different pairs of polynucleotide probes, wherein the probes in the at least 500 different pairs of polynucleotide probes overlap each other by at least 30 or more contiguous nucleotides, and comprise at least 45 bases complementary to a target genomic region. The present claims and the claims of ‘013 further recite that the probes hybridize to genomic regions of cfDNA (claim 19 of ‘013) and that the genomic regions are differentially methylated in cancer (claim 6 of ‘013). Additionally, claims 19 and 22 of ‘013 are inclusive of mixtures comprising the assay panel and DNA that has been processed to convert unmethylated cytosine to uracil (i.e., treated with a deaminase). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have obtained mixtures comprising the assay panel of ‘013 and DNA that has been treated with a deaminase since such a mixture would have resulted from using the assay panel in a method to detect the methylation of test genomic DNA. 
The claims of ‘013 are also inclusive of assay panels in which the target genomic region is a region of a human genome, and at least one probe for each of the 500 different target genomic regions does not have at least 90% complementarity with 20 or more off-target regions in a GRCh37/hg19 genome (see claim 11 of ‘013). 
Regarding the recitation in the present claims that the genomic regions from which the cfDNA is derived comprises 5 methylation sites, claim 1 of ‘013 recites that the probes hybridize to sequences that comprise “one or more transitions that occur at a nucleotide corresponding to a CpG site in the target genomic region” and claim 6 of ‘013, which depends from claim 1 recites that “the target region comprises at least five CpG dinucleotides.” 
Regarding present claims 2-4, these claims describe a process by which genomic regions are determined to be anomalously methylated. However, the claims are directed to the product of an assay panel and not to a method and the present claims do not require that the probes of the assay panel hybridize to the genomic regions. Rather, the claims recite that the probes hybridize (under any conditions) to “modified” polynucleotides obtained by processing (in any manner) cfDNA derived from the genomic regions. The recitations in claims 2-4 do not materially distinguish the recited genomic regions over the genomic regions in the claims of ‘013. Further, regarding claims 2-4 and 7, the claims of ‘013 recite genomic regions that are methylated or unmethylated in an individual with cancer (claim 6) and genomic regions selected from those listed in Tables 11-24 of ‘013 (claims 18 and 20), which are genomic regions anomalously methylated (i.e., hypomethylated or hypermethylated) in cancer versus non-cancer samples.
Regarding present claim 5, the claims of ‘013 also include cfDNA processed by converting unmethylated cytosine to uracil to form modified polynucleotides (e.g., claims 19 and 22 of ‘013).
Regarding present claim 6, claim 1 of ‘013 recites that the polynucleotide probes are conjugated to an affinity moiety.
Regarding present claim 19, the claims of ‘013 are also inclusive of assay panels in which the at least 1,000 probes are configured to hybridize to modified polynucleotides derived from at least 500 different genomic regions (see e.g., claim 16 of ‘013). 
Regarding present claims 20-22, claim 1 of ‘013 is inclusive of assay panels wherein the different polynucleotide probes comprises a non-overlapping sequence of at least 15 nucleotides and the non-overlapping sequences are complementary to different sequences at different ends of a sequence of the target genomic region to which the overlapping sequences of the probe pair is complementary, particularly wherein the assay panel comprises 1,000 probes and the overlapping and non-overlapping sequences together are 75 nucleotides in length (claim 29 of ‘013), such that the probes are a total of at least 75 nucleotides in length.
Regarding present claim 23, the claims of ‘013 do not recite that the probes together comprise at least 1 million bases. However, the claims of ‘013 do recite that the probes are less than 300 nucleotides in length (claim 31 of ‘013) and the bait set / assay panel comprises “at least 1,000” probes to at least 500 target genomic regions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assay panel of ‘013 so as to have included additional probes in the assay panel, such as 3,500 probes of 299 nucleotides in length etc., in order to have provided an assay panel that could be used to determine the methylation status of additional CpG sites in target genomic DNA. The selection of an optimal number of probes and the length of the probes to be included in the assay panel would have been obvious to and well within the skill of the ordinary artisan. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Remarks:
In the reply, it is stated that “Applicant respectfully requests that the current rejection be held in abeyance until an otherwise allowable set of claims has been identified, at which point the filing of a terminal disclaimer will be considered.”
However, rejections are not held in abeyance. The response does not provide any specific grounds for traversing the rejection. The rejection is maintained for the reasons set forth above.5. Claims 1-7 and 18-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, and 8-25 of copending Application No. 17/061,048 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The present claims are directed to a mixture comprising an assay panel and converted cfDNA that has been treated with a deaminating agent, whereas the claims of ‘048 are directed to methods that require combining converted cfDNA containing uracils in place of unmethylated cytosines (i.e. cfDNA treated with a deaminating agent) with a “bait set.” The presently claimed assay panel and the bait set required by the method of ‘048 each comprises at least 1,000 different polynucleotide probes, wherein the 1,000 different polynucleotide probes comprise at least 500 different pairs of polynucleotide probes, wherein the probes in the at least 500 different pairs of polynucleotide probes overlap each other by at least 30 or more contiguous nucleotides; the probes hybridize to genomic regions of cfDNA (claim 2 of ‘048) and that the genomic regions are differentially methylated in cancer (claim 6 of ‘048). Further, the genomic regions comprise at least 5 methylation sites (claim 6 of ‘048).  Accordingly, the presently claimed mixtures comprising converted cfDNA that has been treated with a deaminase and assay panels are obvious in view of the methods of ‘048 which require the same assay panel of at least 1,000 different polynucleotide probes (referred to therein as a “bait set”) and which methods result in the formation of a mixture comprising the converted cfDNA and “bait set” / assay panel. 
Additionally, the claims of ‘048 are inclusive of assay panels in which the target genomic region is a region of a human genome, and none of the at least 1,000 different polynucleotide probes comprise a contiguous 45 base sequence having at least 90% complementarity to at least 20 off-target regions in a GRCh37/hg19 genome (see claim 24 of ‘048).
Regarding present claims 2-4, these claims describe a process by which genomic regions are determined to be anomalously methylated. However, the claims are directed to the product of an assay panel and not to a method and the present claims do not require that the probes of the assay panel hybridize to the genomic regions. Rather, the claims recite that the probes hybridize (under any conditions) to “modified” polynucleotides obtained by processing (in any manner) cfDNA derived from the genomic regions. The recitations in claims 2-4 do not materially distinguish the recited genomic regions over the genomic regions in the claims of ‘048. Further, regarding claims 2-4 and 7, the claims of ‘048 recite genomic regions that are methylated or unmethylated in an individual with cancer (claim 6) and genomic regions selected from those listed in Tables 11-24 of ‘048 (claims 9 and 10), which are genomic regions anomalously methylated (i.e., hypomethylated or hypermethylated) in cancer versus non-cancer samples.
Regarding present claim 5, the probes in the bait set of ‘048 also include cfDNA processed by converting unmethylated cytosine to uracil to form modified polynucleotides.
Regarding present claim 6, the probes in the bait set of ‘048 are conjugated to an affinity moiety (claim 4 of ‘048).
Regarding present claim 19, the claims of ‘048 are also inclusive of assay panels in which the at least 1,000 probes are configured to hybridize to modified polynucleotides derived from at least 500 different genomic regions (see e.g., claim 8 of ‘048). 
Regarding present claims 20-22, claim 1 of ‘048 is inclusive of assay panels wherein the different polynucleotide probes comprises a non-overlapping sequence of at least 15 nucleotides and the non-overlapping sequences are complementary to different sequences at different ends of a sequence of the target genomic region complementary to the respective overlapping sequence, particularly wherein the assay panel comprises 1,000 probes and the probes are 75 nucleotides in length (claim 22 of ‘048).
Regarding present claim 23, the claims of ‘048 do not recite that the probes together comprise at least 1 million bases. However, the claims of ‘048 do recite that the probes are less than 300 nucleotides in length and the bait set / assay panel comprises “at least 1,000” probes to at least 500 target genomic regions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mixtures of ‘048 so as to have included additional probes in the bait set / assay panel, such as 3,500 probes of 299 nucleotides in length etc., in order to have determined the methylation status of additional CpG sites in target genomic DNA. The selection of an optimal number of probes and the length of the probes to be included in the assay panel would have been obvious to and well within the skill of the ordinary artisan.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.Response to Remarks:
In the reply, it is stated that “Applicant respectfully requests that the current rejection be held in abeyance until an otherwise allowable set of claims has been identified, at which point the filing of a terminal disclaimer will be considered.”
However, rejections are not held in abeyance. The response does not otherwise provide any arguments that specifically traverse the rejection. The rejection is maintained and made final for the reasons set forth above.6. Claims 1-8 and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11410750 (which issued from U.S. Application No. 17/214,190). Although the claims at issue are not identical, they are not patentably distinct from each other. The present claims are directed to a mixture comprising an assay panel and converted cfDNA that has been treated with a deaminating agent, whereas the claims of ‘050 are directed to methods that require combining converted cfDNA containing uracils in place of unmethylated cytosines (i.e. cfDNA treated with a deaminating agent) with a “panel of different oligonucleotide probes” configured to hybridize with the converted  cfDNA fragments derived from at least 500 target genomic regions. The presently claimed assay panel and the panel of different oligonucleotide probes required by the method of ‘050 each comprises at least 1,000 different polynucleotide probes, wherein the 1,000 different polynucleotide probes comprise at least 500 different pairs of polynucleotide probes, wherein the probes in the at least 500 different pairs of polynucleotide probes overlap each other by at least 30 or more contiguous nucleotides (claim 24 of ‘050); the probes hybridize to genomic regions of cfDNA and that the genomic regions are differentially methylated in cancer. Further, the genomic regions comprise at least 5 methylation sites (note that  claim 2 of ‘050 recite that the target region comprises at least 4 CpG sites, which includes 5 CpG sites and the target genomic regions in claims 5-12 include genomic regions with at least 5 CpG sites).  Accordingly, the presently claimed mixtures comprising converted cfDNA that has been treated with a deaminase and assay panels are obvious in view of the methods of ‘050 which require the same assay panel of at least 1,000 different polynucleotide probes containing at least 500 pairs of probes and which methods result in the formation of a mixture comprising the converted cfDNA and the probes of the assay panel. 
Additionally, the claims of ‘050 are inclusive of assay panels in which the target genomic region is a region of a human genome, and at least one probe from each probe set does not comprise a contiguous 45 base sequence having at least 90% complementarity to at least 20 off-target regions in a GRCh37/hg19 genome (see claim 28 of ‘050).
Regarding present claims 2-4, these claims describe a process by which genomic regions are determined to be anomalously methylated. However, the claims are directed to the product of an assay panel and not to a method and the present claims do not require that the probes of the assay panel hybridize to the genomic regions. Rather, the claims recite that the probes hybridize (under any conditions) to “modified” polynucleotides obtained by processing (in any manner) cfDNA derived from the genomic regions. The recitations in claims 2-4 do not materially distinguish the recited genomic regions over the genomic regions in the claims of ‘050. Further, regarding claims 2-4 and 7, the claims of ‘050 recite the same processes and the use of the training sets to obtain the panel of probes.  
Regarding present claim 5, the probes in the panel of ‘050 also include cfDNA processed by converting unmethylated cytosine to uracil to form modified polynucleotides.
Regarding present claim 6, the claims of ‘050 do not recite that the probes are  conjugated to an affinity moiety. However, each of the claims requires enriching a subset of the converted cfDNA by separating probe-bound cfDNA from unbound cfDNA. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel of probes of ‘050 so as to have included an affinity moiety in order to have facilitated the step of separating the probe-bound cfDNA from unbound cfDNA.
Regarding present claim 8, claims 7 and 8 of ‘050 require probes in the assay panel of List 1 which includes SEQ ID NO: 1-500.
Regarding present claim 19, the claims of ‘050 are also inclusive of assay panels in which the at least 1,000 probes are configured to hybridize to modified polynucleotides derived from at least 500 different genomic regions (see e.g., claim 5 of ‘050). 
Regarding present claims 20-22, the claims of ‘050 is inclusive of panels of probes wherein the different polynucleotide probes comprises a non-overlapping sequence of at least 15 nucleotides and the non-overlapping sequences are complementary to different sequences at different ends of a sequence of the target genomic region complementary to the respective overlapping sequence, particularly wherein the assay panel comprises 1,000 probes and the probes are 75 nucleotides in length (see, e.g., claims 1, and 24-28 of ‘050).
Regarding present claim 23, the claims of ‘050 do not recite that the probes together comprise at least 1 million bases. However, the claims of ‘050 do recite that the probes are less than 300 nucleotides in length (see claim 31 of ‘050) and the panel of probes comprises “at least 1,000” probes to at least 500 target genomic regions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel of probes of ‘050 so as to have included additional probes in the probe panel, such as 3,500 probes of 299 nucleotides in length etc., in order to have determined the methylation status of additional CpG sites in target genomic DNA. The selection of an optimal number of probes and the length of the probes to be included in the assay panel would have been obvious to and well within the skill of the ordinary artisan.

Response to Remarks:
In the reply, it is stated that “Applicant respectfully requests that the current rejection be held in abeyance until an otherwise allowable set of claims has been identified, at which point the filing of a terminal disclaimer will be considered.”
However, rejections are not held in abeyance. The response does not provide any specific grounds for traversing the rejection. The rejection is maintained for the reasons set forth above.
New claim rejection necessitated by the filing of the IDS of 10/5/22, and particularly the citation to U.S. 20220064737, which is the published application of 17/393,609: 
7. Claims 1-7 and 18-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 34, 35, 44, 45, 51, 53, 58-61, 68, 69, 76-78, 83-86, 95, and 110 of copending Application No. 17/393,609 (published as U.S. 20220064737). Although the claims at issue are not identical, they are not patentably distinct from each other. The present claims are directed to a mixture comprising an assay panel for enriching modified polynucleotides for detecting cancer or a type of cancer and converted cfDNA that has been treated with a deaminating agent, wherein the assay panel comprises at least 500 pairs of probes, wherein each pair of the 500 pairs comprise two probes configured to overlap each other by at least 30 nucleotides; comprise at least 50 or 75 nucleotides in length; and comprise at least 5 methylation sites that are differentially methylated in cancer samples relative to non-cancer samples. The claims of ‘609 are directed to methods and compositions that require an assay panel of at least 500 pairs of probes, wherein each pair of the 500 pairs comprise two probes configured to overlap each other by at least 30 nucleotides; comprise at least 50 or 75 nucleotides in length; and comprise at least 5 methylation sites that are abnormally methylated in hematological disorders (HDs). The claims of ‘609 define the hematological disorder as including the cancers of leukemia, multiple myeloma and lymphoma (e.g., claims 1 and 84). The claims of ‘609 do not recite that the genomic regions to which the probes bind are differentially methylated in HD as compared to non-HD samples.  However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe panel claimed and used in the methods of ‘609 so that the probes were directed to genomic regions comprising at least 5 methylation sites differentially methylated in the HD cancer as compared to non-cancer samples in order to provide probe panels that could be used to distinguish between HD cancers and normal control samples.
Additionally, the claims of ‘609 are inclusive of assay panels in which the target genomic region is a region of a human genome, and each of the probes is designed to have sequence homology (including at least 90% complementarity) to less than 20 off-target regions in a human genome (which as defined in the specification of ‘609 includes the GRCh37/hg19 genome; see claim 84 of ‘609).
Regarding present claims 2-4, these claims describe a process by which genomic regions are determined to be anomalously methylated. However, the claims are directed to the product of an assay panel and not to a method and the present claims do not require that the probes of the assay panel hybridize to the genomic regions. Rather, the claims recite that the probes hybridize (under any conditions) to “modified” polynucleotides obtained by processing (in any manner) cfDNA derived from the genomic regions. The recitations in claims 2-4 do not materially distinguish the recited genomic regions over the genomic regions in the claims of ‘609. Further, regarding claims 2-4 and 7, the claims of ‘609 recite genomic regions that are methylated or unmethylated in an individual with a hematological disorder that is the cancer of leukemia, multiple myeloma or lymphoma (claims 1 and 84 of ‘609).
Regarding present claim 5, the probes in the bait set of ‘609 also include cfDNA processed by converting unmethylated cytosine to uracil to form modified polynucleotides (e.g., claims 83 and 84 of ‘609).
Regarding present claim 6, the probes in the bait set of ‘609 are conjugated to a non-nucleotide affinity moiety (claim 84 of ‘609).
Regarding present claim 19, the claims of ‘048 are also inclusive of assay panels in which the at least 1,000 probes are configured to hybridize to modified polynucleotides derived from at least 500 different genomic regions (see e.g., claim 84 of ‘609). 
Regarding present claims 20-22, the claims of ‘609 are inclusive of assay panels wherein the different polynucleotide probes comprises a non-overlapping sequence of at least 15 or 30 nucleotides and the non-overlapping sequences are complementary to different sequences at different ends of a sequence of the target genomic region complementary to the respective overlapping sequence, particularly wherein the assay panel comprises 1,000 probes and the probes are 75 nucleotides in length (e.g., claims 83, 84, 86 and 95 of ‘609).
Regarding present claim 23, the claims of ‘609 do not recite that the probes together comprise at least 1 million bases. However, the claims of ‘609 do recite that the probes are at least 150 nucleotides in length and bind to at least 500 different target genomic regions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mixtures of ‘609 so as to have included additional probes in the assay panel, in order to have determined the methylation status of additional CpG sites in target genomic DNA. The selection of an optimal number of probes and the length of the probes to be included in the assay panel would have been obvious to and well within the skill of the ordinary artisan.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Further Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/05/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634